Citation Nr: 1622633	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-43 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to December 8, 2008, for service connection for asthma, to include whether there was clear and unmistakable error (CUE) in a May 1993 rating decision that denied service connection for asthma. 

2.  Entitlement to a rating in excess of 30 percent for headaches prior to September 11, 2014, and to a disability rating in excess of 50 percent as of September 11, 2014.

3.  Entitlement to a rating in excess of 10 percent for endometriosis prior to December 13, 2012, and to a disability rating in excess of 30 percent as of December 13, 2012.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and an October 2015 rating decision of the RO in Indianapolis, Indiana.

The Veteran testified at a hearing in December 2012 before a Veterans Law Judge.  A copy of the transcript is of record.  

In August 2013, the Board remanded this case for further development.  

During the pendency of the appeal, a July 2015 rating decision increased the rating for headaches from 30 percent to 50 percent and increased the rating for endometriosis from 10 percent to 30 percent.  When a Veteran seeks an increased rating, it is generally be presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.  At the hearing, the Veteran stated that she wanted to perfect an appeal of the issue of entitlement to an effective date prior to December 19, 2008, for the grant of service connection for asthma, to include the issue of whether there was CUE in a May 1993 rating decision, and the undersigned noted that on the record.  By treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  


REMAND

At a December 2012 hearing before a Veterans Law Judge, the Veteran provided testimony on the issues of entitlement to increased disability ratings for headaches and endometriosis.  In the August 2013 remand, the Board took jurisdiction over a TDIU claim as part of the claims for increased ratings, which were heard at the December 2012 hearing.  At the March 2016 hearing before the undersigned, the Veteran provided testimony for all of the issues listed above.  

Veterans Law Judges who conduct hearings must participate in making the final determination of the claims involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  38 U.S.C.A. § 7102(a) (West 2014).  When a Veteran has had hearings before two Veterans Law Judges on one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  A Veteran must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  .  38 C.F.R. § 20.707 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  At the March 2016 hearing before the undersigned, the Veteran was informed that she had a right to a hearing before a third Veterans Law Judge and she stated on the record that she wanted to testify at a third hearing.  Accordingly, this case is remanded so the Veteran may testify at a hearing before a third Veterans Law Judge who will participate in the adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

